Citation Nr: 0803865	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran had active duty from July 1968 to May 1972.  He 
died in November 2001.  The appellant is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs Regional Office.

In a statement received in May 2005, and reaffirmed in 
October 2005, the appellant requested a videoconference 
hearing before a Veterans Law Judge at the RO.  However, in a 
statement received in January 2006, the appellant stated that 
she wished to withdraw her request for a hearing.  See 38 
C.F.R. § 20.702(e) (2007). Accordingly, the Board may 
proceed.


FINDINGS OF FACT

1.  The veteran died in November 2001.  The death certificate 
lists the immediate cause of his death as metastatic 
pancreatic cancer.  At the time of his death, service 
connection was not in effect for any disabilities.

2.  Pancreatic cancer was not shown during active service or 
for many years afterward, nor were any other problems with 
the pancreas; nor is pancreatic cancer among the presumptive 
medical conditions related to herbicide exposure and there is 
no link between this condition and exposure to herbicides 
during service. 






CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran's exposure to Agent Orange in 
Vietnam during service led to the veteran's eventual 
development of pancreatitis and later pancreatic cancer, 
which was the cause of his death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The veteran's certificate of death indicates that he died in 
November 2001.  The death certificate lists the cause of his 
death as metastatic pancreatic cancer.  The certificate 
indicated that the approximate interval between onset of the 
metastatic pancreatic cancer and death was 11 months.  No 
other significant conditions were listed as contributing to 
death, providing some evidence against this claim.

At the time of his death, service connection was not in 
effect for any disabilities, providing more evidence against 
this claim.

The veteran's service medical records do not show that he was 
ever diagnosed with any cancers or other problems with the 
pancreas.  The Board finds that the service medical records 
provide evidence against this claim.

The post-service medical evidence consists of numerous 
private treatment reports, dated between February 1975 and 
November 2001, in addition to VA treatment records from 
December 1979 and September 1995, and Vet Center records from 
September through November 1995.  This evidence shows that 
over the years the veteran was treated for various medical 
problems including gastric lesions thought to be possible 
peptic ulcer disease (though never diagnosed as such), 
cholecystitis, basal cell carcinoma, and depression treated 
as post-traumatic stress disorder.  

In November 2000, the veteran developed pancreatitis.  In 
January 2001, the veteran was diagnosed with pancreatic 
cancer, for which the treatments included a Whipple 
procedure, chemotherapy and radiation treatments.  None of 
the medical records mention his military service or exposure 
to Agent Orange or other herbicides used in Vietnam, with the 
sole exception of one September 1995 VA record, which was for 
a specific Agent Orange examination.

The Board finds that the post-service treatment records also 
provide evidence against his claim, failing to show or 
indicate that the veteran's health care providers during the 
veteran's lifetime (or for that matter, the veteran himself) 
believed that there was a connection between his death and 
service. 

The veteran was not treated for pancreatic cancer, or any 
problems of the pancreas, during service, and the earliest 
medical evidence of any pancreatic disorder is in 2000.  This 
is approximately 28 years after separation from service.  
Therefore, even if relevant medical treatment were shown 
during service, this lengthy period without treatment is 
evidence that there was not a continuity of symptomatology, 
and it weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence showing or indicating that the veteran's 
pancreatic cancer was related to his service.  Finally, there 
is no evidence of any pancreatic condition that was manifest 
to a compensable degree within one year of separation from 
service to warrant service connection under 38 C.F.R.  
§§ 3.307, 3.309.  The Board finds that the evidence is 
probative against a direct service connection for the cause 
of death.

It is important for the appellant to understand that because 
the veteran served in Vietnam, it is presumed that he was 
exposed to Agent Orange.  Therefore, service connection may 
be presumed for certain diseases associated with exposure to 
certain herbicide agents.  38 C.F.R. § 3.307(a)(6).  The 
regulations contain a specific list of 11 medical conditions 
that are presumed to be related to exposure to Agent Orange.  
However, pancreatic cancer is not among this list of eleven 
conditions.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The appellant has argued that other diseases may also be 
related to Agent Orange exposure, citing a 1990 report for 
the VA by Admiral E.R. Zumwalt, Jr.  Indeed, research has 
shown that a number of diseases may have a causal connection 
to Agent Orange or other herbicide exposure.  In this 
argument, the appellant has a valid stance.  However, the law 
currently recognizes only 11 diseases for presumptive service 
connection due to exposure to herbicides, as they have been 
shown to have such a probability of causal connection.  
Further research and recommendations to the VA may well 
change the regulations in the future, but unfortunately, 
pancreatic cancer is not among the list at this time

In this case, however, the Board must find that the service 
record and post-service record provide evidence against this 
claim, outweighing her lay statements.  

The Board must find that the preponderance of the evidence is 
against the claim that the veteran's cause of death 
(metastatic pancreatic cancer) was related to his service.  
Accordingly, the claim must be denied.

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the veteran's cause 
of death should be service connected.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection".  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Pancreatic cancer is not capable of lay diagnosis, and lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical 
causation.  The Board has therefore determined that the 
appellant's written testimony is outweighed by the service 
medical records (which do not show that he had any pancreatic 
disorder during service), and the post-service medical 
evidence (indicating pancreatic disorders that began many 
years after service, and not containing evidence associating 
the cause of death with service), and that this evidence 
shows that service connection is not warranted for the 
veteran's cause of death.

The Board notes that the appellant asked for a medical 
opinion regarding a nexus between the veteran's service and 
cause of death.  However, the Board does not find it 
necessary to obtain such an opinion.  The voluminous medical 
records do not contain any notation of a possibility or 
indication of service connection for the various medical 
conditions that afflicted the veteran after service.  In 
addition, the law and the regulations are explicit as to 
which diseases may be presumed to be related to herbicide 
exposure.  The Board by no means wishes to minimize the 
appellant's loss, nor the service that the veteran provided 
in a time of war.  However, as discussed above, the law is 
dispositive in this matter.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a 
medical opinion obtained with respect to an appellant's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as explained above, a medical nexus opinion 
does not need to be obtained because the low threshold has 
not been met.  There is no indication by the evidence that 
there may be a nexus between the cause of death and the 
veteran's service, as the service is not mentioned in any of 
the numerous medical records.  Additionally, the area of 
service connection and Agent Orange has been researched 
extensively, and the regulations are dispositive regarding 
presumptive service connection.  Most importantly, the Board 
finds that the service and post-service medical records in 
this case provides evidence against this claim, indicating a 
disorder that began many years after service with no 
indication of a connection with service.  There is no need to 
obtain a medical nexus opinion in this claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and private treatment records from December 1979 
through November 2001.  In addition, the appellant was 
provided an opportunity to set forth her contentions during a 
formal RO hearing in July 2005.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


